Title: From James Madison to Edmund Randolph, 24 December 1782
From: Madison, James
To: Randolph, Edmund


My dear Sir
Philada. Decr. 24th. 1782
Since my last the Danae a French frigate has arrived from France with money for the French army and public despatches A snow storm drove her on shore in this Bay where she was in danger of following the fate of one the last Frigates from France The accident as it turned out only cost her all her masts. The despatches for Congress are from Mr. Franklin, Mr. Jay & the Marquis de la Fayette, and come down to the 14th. Ocr. They advise that the 1st. Commission issued to Mr. Oswald empowered him to treat with certain Colonies &c. which being objected, another issued explicitly empowering him to Treat with Commisrs. from the thirteen United States. The latter, of which a copy was inclosed, and which will be transmitted to the Executives, is grounded on the Act of Parliament, but is to continue in force no longer than July 1783. It is no doubt on the whole a source of very soothing expectations, But if we view on one side the instability & insidiousness of the British Cabinet, and on the other the complication of interests and pretensions among the Allies, prudence calls upon us to temper our expectations with much distrust.
Mr. Adams concluded his Treaty of Amity & Commerce on the 7th. of Ocr. and had in hand 1½ Million of Florins out of the 5 Million for which subscriptions had been opened. As this however was the sum subscribed in June last, it is no certain evidence of any other progress than that of the payments.

There are accounts but neither official nor certain that Madrass had been taken by the combined arms of France & Hyder Ally. 3/5 of Constantinople had been reduced to ashes by incendiaries inspired with the desperate purpose by the public distresses and a blind revenge agst. the Vizier who was regarded as the cause of them. The havoc suffered by the French & Spaniards in the attempt to storm Gibralter before its relief, appears to have been dreadful indeed. The loss on the English side which amounted to about 500 is a proof that the effort was a bloody one.
Mr. Livingston has been prevailed on to hold his office for this winter. The election of a successor was within a moment of being made when the practicability of retaining his services was discovered. The Gentlemen in nomination were General Schuyler, & Mr. Clymer   Mr. Reed had been nominated but withdrawn.
The deputation for Rhode Island is still here. A report that Maryland is receding with respect to the object of their mission, and information conveyed in a letter from Mr. Pendleton to me that Virga. on hearing of the unanimous refusal of R.I. had repealed her accession, by disarm[in]g them of their most pointed argument has produced great hesitation. They wait at present however only for intelligence with respect to Md. & Va. which was expected by yesterday’s post. But the post is not even yet come. The inferences which R.I. will probably draw from Oswalds Commission are another source of apprehension. If justice & honor however preside in her Councils she will feel as much the obligation of providing for the discharge of past engagements as for contracting those which may be necessary in future. Our debts at this moment liquidated & unliquidated, cannot I conceive be less than forty million Dollars. The interest therefore alone is a very serious object, and I am persuaded that unless it be raised by some plan which will operate at the same time & in due proportion throughout the Union, that neither its amount nor punctuality can be confided in. Besides the other obvious causes, a jealousy is already perceived among some States that others will eventually elude their share of the burden The interest on the sum borrowed by Mr. A. is now running and soon will[,] if a part hath not already, become due. Nor is their any fund in contemplation for its payment but that of the Impost.
Of——l. Cy——r The french army are embarking for the West Indies count R——u says that in case the war sd. be renewed against us they will instantly return Great efforts will I fancy be made on that theatre unless arrested by peace I need not give other intimations of secrecy on these [poin]ts than the nature of them & the use of the Cypher
J. M.
intended the paper inclosed to Mr. A. for you. you may exchange if worth while.
